United States Court of Appeals
                      For the First Circuit


No. 07-2159

                          ALAN S. NOONAN,

                       Plaintiff, Appellant,

                                v.

                          STAPLES, INC.,

                       Defendant, Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Morris E. Lasker, U.S. District Judge]


                              Before

                  Torruella, Wallace,* and Lipez,
                          Circuit Judges.



     Wendy Sibbison, with whom Richard M. Gelb, Stamenia
Tzouganatos, Daniel K. Gelb, and Gelb & Gelb LLP, were on brief for
appellant.
     Ariel D. Cudkowicz, with whom Krista Green Pratt and Seyfarth
Shaw LLP, were on brief for appellee.



                         February 13, 2009




*
    Of the Ninth Circuit, sitting by designation.
          TORRUELLA, Circuit Judge.   Alan S. Noonan was fired from

his job as a salesman at Staples, Inc. for allegedly padding

expense reports.   A Staples executive then sent a mass e-mail to

about 1,500 employees informing them that Noonan had been fired for

violating the company's travel and expense policy.     Staples also

denied Noonan his severance benefits and refused to allow him to

exercise his stock options, claiming that, under the terms of the

agreements setting forth the right to these benefits, Noonan was

ineligible because he had been fired "for cause."       Noonan sued

Staples in Massachusetts court for libel and breach of those

agreements, and Staples removed to federal court.      Both parties

moved for summary judgment, the district court granted summary

judgment in favor of Staples, and Noonan now appeals.

          We initially affirmed the grant of summary judgment.

Noonan v. Staples, Inc., 539 F.3d 1 (1st Cir. 2008).   But, on panel

rehearing, we withdraw our prior opinion and issue this opinion in

which we affirm in part, reverse in part, and remand.

                          I.   Background

          Because this case comes to us on appeal from summary

judgment, we relate the relevant facts in the light that most

favors the nonmovant, Noonan. Franceschi v. U.S. Dep't of Veterans

Affairs, 514 F.3d 81, 83 (1st Cir. 2008).     Noonan was a Staples

sales director who did much traveling for business and had to

compile expense reports to be reimbursed for travel, food, and


                                -2-
other business-related expenses.        Staples had a travel and expense

policy requiring employees to submit receipts for all expenses over

$75, and for all meals regardless of price; to use their corporate

credit card for business expenses instead of their personal credit

card; and to book all work-related travel through Staples's travel

department.    Noonan claims, with support in the record, that these

directives were irregularly enforced and often not followed by many

employees.

            In November 2005, Staples discovered that an employee

named James Dorman had been embezzling money from the company

through fraudulent expense claims and fired him. It then undertook

an audit of expense reports based on a sample of sixty-five

traveling employees in the North American Division, including

Noonan.      Auditors investigating Noonan discovered a May 2005

expense report in which he had requested $1,622 in excess of what

he had actually spent.       The team also found that Noonan had used

his personal credit card for many of these purchases, had booked

the travel through a non-company travel agent, and had failed to

submit all the required receipts.

            These anomalies led Staples to assemble a special team,

composed of certified accountants and a former police investigator,

to   look   further   into   Noonan's   past   expense   reports.   Noonan

admitted to the team that he often "pre-populated" his reports

before a given trip -- that is, he estimated what his expenses


                                    -3-
would be in advance, and submitted the report with these estimates,

but with (Noonan claims) the intention to amend the report later to

the extent the actual expenses differed from the estimates.     The

team found that Noonan had failed to enter such adjustments on a

number of expense reports and discovered other anomalies, such as

entries where the amount claimed was exactly $100 more than what

the item actually cost, and entries where decimal points had been

shifted two places to the right (resulting, for example, in an

$1,129 meal at an airport McDonald's, instead of $11.29).    Noonan

also committed errors in Staples's favor.   When the team asked him

about the large amounts of extra money that had been deposited into

his checking account, Noonan responded that he had not noticed.

          Based on its findings, the team unanimously concluded

that Noonan had deliberately falsified the audited expense reports

and, as a result, Staples fired him.   It sent him a letter stating

that he had been terminated "for cause" for violating the travel

and expense policy and the company's Code of Ethics, and that he

was consequently ineligible for severance benefits.    The following

day, Executive Vice-President Jay Baitler sent an e-mail to all the

employees in Staples's North American Division, a group whose

precise number is unknown and disputed, but that totaled somewhere

around 1,500 people.   The e-mail stated as follows:

          It is with sincere regret that I must inform
          you of the termination of Alan Noonan's
          employment   with   Staples.     A   thorough
          investigation determined that Alan was not in

                                -4-
          compliance with our [travel and expenses]
          policies.     As always, our policies are
          consistently    applied    to   everyone   and
          compliance is mandatory on everyone's part.
          It is incumbent on all managers to understand
          Staples['s] policies and to consistently
          communicate, educate and monitor compliance
          every single day.     Compliance with company
          policies is not subject to personal discretion
          and is not optional. In addition to ensuring
          compliance, the approver's responsibility to
          monitor and question is a critical factor in
          effective management of this and all policies.

          If you have any questions about Staples['s]
          policies or Code of Ethics, call the Ethics
          Hotline . . . or ask your human resources
          manager.

          Over the course of Noonan's employment, he and Staples

entered into two stock-option agreements, dating respectively from

1992 and 2004 (respectively, the "1992 Stock-Option Agreement" and

the "2004 Stock-Option Agreement").   The pertinent language in the

1992 Stock-Option Agreement provided as follows:

          [I]f [Noonan's] relationship with Staples is
          terminated by Staples for "cause" (as defined
          below) . . . the right to exercise this option
          with respect to any shares not previously
          exercised shall terminate immediately . . . .

          "Cause" shall mean willful misconduct by
          [Noonan] or willful failure to perform his or
          her responsibilities in the best interests of
          Staples (including, without limitation, breach
          by   [Noonan]   of   any   provision    of   any
          employment,       consulting,       advisory,
          nondisclosure,    non-competition    or    other
          similar   agreement    between   [Noonan]    and
          Staples), as determined by Staples, which
          determination shall be conclusive.




                                -5-
(Emphasis added.)    The 2004 Stock-Option Agreement contained this

language, and added other grounds constituting "cause," including

"violation by [Noonan] of the Code of Ethics or an attempt by

[Noonan] to secure any improper personal profit in connection with

the business of Staples."

          Six days before being fired, Noonan sent Staples a

$290,714.40 check and notified it that he was exercising his vested

right to purchase 23,825 shares of stock -- 22,700 governed by the

1992 Stock-Option Agreement, and 1,125 governed by the 2004 Stock-

Option Agreement. Staples returned the check uncashed, noting that

the investigation into Noonan's expense-reporting practices was

ongoing, and that if Staples ultimately terminated him for cause,

he would not be entitled to gains on the shares.             Staples did not

ultimately allow Noonan to exercise the stock options.

          Noonan also had a severance agreement with Staples which

stated that Staples would not be required to pay benefits if Noonan

was terminated "for '[c]ause'" -- that is, if Noonan "wilfully

fail[ed] to substantially perform [his] duties with Staples,"

"violate[d]   the   Code   of   Ethics    or   attempt[ed]   to   secure   any

improper personal profit," or "engage[d] in misconduct which is

demonstrably and materially injurious to Staples . . . ."           On these

grounds, Staples did not give Noonan severance benefits.

          Noonan, a Florida resident, filed suit in Massachusetts

state court; Staples, a Massachusetts corporation, removed to the


                                    -6-
U.S. District Court for the District of Massachusetts.        Noonan's

complaint alleged (1) libel based on the Baitler e-mail; (2) breach

of the two stock-option agreements; and (3) breach of the severance

agreement.1    Noonan moved for summary judgment on a portion of the

libel claim and on the claim alleging breach of the stock-option

agreements; Staples filed a cross-motion for summary judgment on

all counts in the complaint.     The district court granted summary

judgment on behalf of Staples.       On the libel claim, the district

court determined that what was stated in the e-mail was true, and

that Noonan had presented no evidence of actual malice on the part

of Staples. On the breach-of-contract claims, the court found that

Noonan had been fired for cause and that, pursuant to the terms of

the agreements, he was therefore ineligible for the stock options

and benefits.    Noonan now appeals.

                           II.   Discussion

          A.    Standard of Review

          We will affirm a district court's summary judgment where

"the pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law."    Fed. R. Civ. P. 56(c).     At summary judgment, the

court's task is not "'to weigh the evidence and determine the truth



1
   Noonan made two other claims that were also dismissed by the
district court. He does not appeal those dismissals.

                                  -7-
of the matter but to determine whether there is a genuine issue for

trial.'"   Asociación de Periodistas de P.R. v. Mueller, 529 F.3d

52, 55 (1st Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250 (1986)).    We accord plenary review to summary

judgment and view the record in the light most favorable to the

nonmovant, drawing reasonable inferences in his favor. Franceschi,

514 F.3d at 84.

           B.   Libel Claim

           Noonan claims first that Staples committed actionable

libel against him through the sending of the Baitler e-mail. Under

Massachusetts law, a plaintiff alleging libel must ordinarily

establish five elements:      (1) that the defendant published a

written statement; (2) of and concerning the plaintiff; that was

both (3) defamatory, and (4) false; and (5) either caused economic

loss, or is actionable without proof of economic loss.2   Stanton v.

Metro Corp., 438 F.3d 119, 124 (1st Cir. 2006) (citing White v.

Blue Cross & Blue Shield of Mass., Inc., 809 N.E.2d 1034, 1036

(Mass. 2004)); Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass'n,

142 F.3d 26, 42 (1st Cir. 2006) (quoting McAvoy v. Shufrin, 518


2
   The parties do not dispute that the first element of Noonan's
libel claim, which "requires that the defendant communicate the
defamatory statement to a third party," White v. Blue Cross & Blue
Shield of Mass., Inc., 809 N.E.2d 1034, 1036 (Mass. 2004), was
satisfied by the sending of the Baitler e-mail to some 1,500
Staples employees. The parties likewise do not dispute that the
e-mail concerned the plaintiff, Noonan. Of the remaining three
elements, only the element of falsity has been challenged on
appeal.

                                -8-
N.E.2d 513, 517 (Mass. 1988)).     A statement is defamatory if it

"may reasonably be read as discrediting [the plaintiff] in the

minds of any considerable and respectable class of the community."

Disend v. Meadowbrook Sch., 604 N.E.2d 54, 55 (Mass. App. Ct. 1992)

(citing Sharratt v. Housing Innovations, Inc., 310 N.E.2d 343, 346

(Mass. 1974)); accord White, 809 N.E.2d at 1036.   Generally, under

Massachusetts law, summary judgment for a libel defendant is

appropriate if "the publication is not reasonably capable of any

defamatory meaning, and cannot reasonably be understood in any

defamatory sense."   Sharratt, 310 N.E.2d at 345 (quoting King v.

Ne. Publ'g Co., 2 N.E.2d 486, 487 (Mass. 1936)); see also Smith v.

Suburban Rests. Inc., 373 N.E.2d 215, 217 (Mass. 1978) ("Inferences

which might be drawn by a considerable and respectable segment of

the community can make a publication actionable."); Amtrak Prods.,

Inc. v. Morton, 410 F.3d 69, 72 (1st Cir. 2005) (in determining

whether statement was defamatory, courts ask what a "reasonable

reader" would think upon reading it) (quoting Foley v. Lowell Sun

Publ'g Co., 533 N.E.2d 196, 197 (Mass. 1989)).

          Since a given statement, even if libelous, must also be

false to give rise to a cause of action, the defendant may assert

the statement's truth as an absolute defense to a libel claim.

Mass. Sch. of Law at Andover, 142 F.3d at 42 (citing Bander v.

Metro. Life Ins. Co., 47 N.E.2d 595, 598 (Mass. 1943)); McAvoy, 518

N.E.2d at 517.   Massachusetts law, however, recognizes a narrow


                                 -9-
exception to this defense:       the truth or falsity of the statement

is immaterial, and the libel action may proceed, if the plaintiff

can   show    that   the   defendant   acted    with   "actual    malice"   in

publishing the statement.       White, 809 N.E.2d at 1036 n.4 (citing

Mass. Gen. Laws ch. 231, § 92).

             Noonan argued before the district court, and reiterates

before us, that Baitler's e-mail was both defamatory and false, and

thus constituted actionable libel.             Staples countered that the

evidence clearly established that Noonan did indeed violate the

company's travel and expense policy, and that the e-mail was

consequently true and no libel action could lie.                 The district

court sided with Staples, concluding that Noonan's libel claim

could not proceed as a matter of law because the Baitler e-mail was

true:   even when viewed in the light most favorable to Noonan, the

record demonstrates that he failed to comply with the policy.               Our

review of the record and Massachusetts law leads us to the same

conclusion.      Thus, there is no triable issue of fact on the

question of truth.

             We focus first on Noonan's arguments concerning the

e-mail's falsity, because if the evidence corroborates Staples's

asserted defense that the e-mail's contents were true, then absent

actual malice on the part of Staples, the libel claim must be

dismissed regardless of whether the e-mail defamed Noonan. See id.

at 1036.     Noonan does not seriously challenge that, on their face,


                                   -10-
all the sentences in the e-mail were true.                 As the e-mail states

and   the    record      bears   out,   Staples   did    indeed    commission      an

investigation of Noonan's expense-reporting practices, and the

investigators determined that he was not in compliance with the

travel and expense policy.          Even Noonan admits that he frequently

disregarded the letter of the policy, booking travel with non-

company travel agents, using his personal credit card instead of

the company card, and failing to turn in receipts.                      Whether, as

Noonan asserts, he actually saved Staples money -- through, for

example,     buying      cheaper   plane   tickets      from   online    agents    or

committing mathematical or typographical errors on his expense

reports in Staples's favor -- is immaterial.3                  Whether, as Noonan

asserts, many other traveling employees also regularly disregarded

the policy is likewise irrelevant. Even taking these assertions as

accurate, they do not change the simple fact relayed in the e-mail,

and supported by the evidence in the record, that Staples fired

Noonan      after   an    investigation    determined      him    to    be   out   of

compliance with the travel and expense policy.

              Noonan urges us, however, to look beyond the letter of

the e-mail to the effect it must have had on its approximately

1,500 recipients.         He argues that reasonable recipients could have



3
    For this reason, we need not attempt to determine whose
calculations -- Noonan's or Staples's -- were correct, or whether
it was Noonan or Staples who received the ultimate windfall from
Noonan's typographical and mathematical errors.

                                        -11-
read other passages in the e-mail and, viewing the e-mail in its

totality, drawn the inference that he arrogantly regarded Staples's

policies as subject to his personal whim and committed some sort of

grave misconduct -- grave enough that Baitler himself departed from

company policy on employee privacy by referring to Noonan by name

in the e-mail. Indeed, according to Noonan, the e-mail's reference

to an "investigation," the recent experience with the firing and

later indictment of Dorman for stealing money from the company, and

the fact that Staples took the drastic step of terminating Noonan

instead   of   merely   reprimanding       him    or   delaying    the   relevant

reimbursements, could have led reasonable readers to conclude that

he, like Dorman, committed a crime.               At the very least, the e-

mail's reference to the company Code of Ethics could have given

reasonable readers the impression that Noonan was terminated for

illegal   or   unethical   conduct    in    the    reporting      of   his   travel

expenses. As support for these arguments, Noonan cites a number of

cases applying Massachusetts law and holding that, to determine

whether a given statement is defamatory, the court must look at it

as a whole and in the context in which it was published.                      See,

e.g., Stanton, 438 F.3d at 125, 128; Foley, 533 N.E.2d at 197

(court must examine statement "'in its totality in the context in

which it was uttered or published[,] . . . consider[ing] all the

words used, not merely a particular phrase or sentence'" (quoting

Myers v. Boston Magazine Co., 403 N.E.2d 376, 379 (Mass. 1980));


                                     -12-
Smith, 373 N.E.2d at 218; Sharratt, 310 N.E.2d at 346 ("attendant

circumstances may be shown as proof of the defamatory nature of the

words");   Disend,   604   N.E.2d    at    55   ("Words    not     inherently

disparaging may . . . have that effect if viewed contextually,

i.e., in the light of attendant circumstances." (citing Sharratt,

310 N.E.2d at 346)).

           Crucially, all of Noonan's cited cases concern how a

court   determines   whether   a   given   statement   is,    or    could   be

understood as, defamatory,4 and not with the separate inquiry of

whether the statement is true or false.            As noted above, the

impugned statement must be both defamatory and false for a libel

action to lie, and these are distinct elements.           Without saying so

explicitly, Noonan is, in essence, asking us to import the corpus

of legal principles for determining a statement's defamatory nature

into the examination of the statement's truth or falsity.             Noonan

wants us to adopt a rule whereby even an objectively true statement

can give rise to a libel claim if reasonable readers might infer

from it other, untrue characteristics of the plaintiff or conduct

by him.


4
     Massachusetts courts engage in a similar inquiry when
determining the second element of a libel claim -- whether the
statement is of or concerning the plaintiff. See, e.g., Stanton,
438 F.3d at 128 ("Like the question of whether a communication can
reasonably be understood to be defamatory, whether a communication
can reasonably be understood to be of and concerning the plaintiff
depends on the circumstances." (citing New Eng. Tractor-Trailer of
Conn., Inc. v. Globe Newspaper Co., 480 N.E.2d 1005, 1010 n.5
(Mass. 1985))).

                                    -13-
             Unfortunately for Noonan, our survey of the relevant

Massachusetts     law   has    uncovered     no   clear   support     for    this

interpretation,     and   we    are   reluctant     to    recognize    such     a

significant expansion in view of our limited role as a federal

court sitting under our diversity jurisdiction.                 See Gill v.

Gulfstream Park Racing Ass'n, Inc., 399 F.3d 391, 402 (1st Cir.

2005) ("A federal court sitting in diversity cannot be expected to

create new doctrines expanding state law."); A. Johnson & Co., Inc.

v. Aetna Cas. & Sur. Co., 933 F.2d 66, 73 n.10 (1st Cir. 1991)

(diversity plaintiff "cannot expect this court 'to torture state

law into strange configurations or precipitously to blaze new and

unprecedented    jurisprudential      trails'"    (quoting   Kotler     v.    Am.

Tobacco Co., 926 F.2d 1217, 1224 (1st Cir. 1990))).             Instead, the

relevant Massachusetts cases reveal the truth-or-falsity inquiry to

be a much simpler one.        Our review of the record in the light most

favorable to Noonan reveals no triable issue of fact because, as

Staples asserts, everything said in the e-mail was true -- or at

least substantially true -- and substantial truth is all that is

required.5    See Murphy v. Boston Herald, Inc., 865 N.E.2d 746, 754

(Mass. 2007); Jones v. Taibbi, 512 N.E.2d 260, 266 (Mass. 1987).6


5
   Thus, even though Noonan may dispute whether the investigation
was, as the Baitler e-mail characterized it, "thorough," this minor
detail does not deprive the e-mail of its substantially true
character.
6
  To the extent the brief discussion in Perry v. Hearst Corp., 334
F.2d 800, 801-02 (1st Cir. 1964), suggests a different outcome, we

                                      -14-
          Given this holding, Noonan's only hope for keeping his

libel claim alive is to prove that Staples -- or other employees

responsible for composing and sending the e-mail -- acted with

actual malice.   As noted above, under Massachusetts law, even a

true statement can form the basis of a libel action if the

plaintiff proves that the defendant acted with "actual malice."

Mass. Gen. Laws ch. 231, § 92; White, 809 N.E.2d at 1036 n.4;

Conroy v. Fall River Herald News Publ'g Co., 28 N.E.2d 729, 731-32

(Mass. 1940).7

          The relevant statute, Mass. Gen. Laws ch. 231, § 92,

passed in 1902, does not define the term "actual malice."8   Noonan

argues that the term "actual malice" refers to actual malevolent

intent or ill will.   Though we initially concluded otherwise, on

rehearing we now agree.




do not believe that such an outcome comports with Massachusetts law
as it stands today.
7
   This exception to the truth defense is not constitutional when
applied to matters of public concern. Shaari v. Harvard Student
Agencies, Inc., 691 N.E.2d 925, 927 (Mass. 1998). In the rehearing
proceedings, Staples has suggested that this exception to the truth
defense may never be constitutional.     But this argument is not
developed now and was not raised in the initial briefing.
Accordingly, we do not consider it at this time. See Johnson v.
Mahoney, 424 F.3d 83, 96 (1st Cir. 2005).
8
   The statute provides, in its entirety: "The defendant in an
action for writing or for publishing a libel may introduce in
evidence the truth of the matter contained in the publication
charged as libelous; and the truth shall be a justification unless
actual malice is proved." Mass. Gen. Laws ch. 231, § 92.

                               -15-
             A 1903 case from the Massachusetts Supreme Judicial Court

explains that the term meant "malicious intention."              Conner v.

Standard Publ'g Co., 67 N.E. 596, 598 (Mass. 1903).            Since 1964,

however, the term "actual malice" has taken on a new meaning in

defamation cases involving public figures; in this context, a

person acts with "'actual malice'" when he acts "'with knowledge

that [a defamatory statement] was false or with reckless disregard

of whether it was false or not.'"          Cantrell v. Forest City Publ'g

Co., 419 U.S. 245, 251 (1974) (alteration in original) (quoting New

York Times v. Sullivan, 376 U.S. 254, 280 (1964)).                But, the

Supreme Court has explained that actual malice in the public-figure

context is different than "common-law malice" or "ill will," which

is sometimes required under state law.          Id. at 251-52.

             Though the Massachusetts statute at issue in this case

also uses the term "actual malice," we are persuaded that we should

not   read   that   term   as   having   the   specialized   meaning   later

developed by the Supreme Court.             We had initially reached a

different conclusion after considering Rotkiewicz v. Sadowsky, 730

N.E.2d 282 (Mass. 2000).        In that public-figure case, the Supreme

Judicial Court stated that "[i]n the context of defamation, the

term 'actual malice' does not mean the defendant's dislike of,

hatred of, or ill will toward, the plaintiff," but rather whether

the defendant acted with knowledge of falsity or reckless disregard

for whether a statement was true or false.           Id. at 289 (emphasis


                                    -16-
added).    Based on this language, we had concluded that the public-

figure definition of actual malice applied throughout "the context

of defamation."    See also Richard W. Bishop, 17A Mass. Practice §

43.6 n.5 (supporting this conclusion).

            We now reject this conclusion for a number of reasons.

First, since the statute was passed before the development of the

modern definition of actual malice, it would not be consistent with

legislative intent to read it as applying a more modern definition.

See Sullivan v. Chief Justice for Admin. & Mgmt. of the Trial

Court, 858 N.E.2d 699, 708 (Mass. 2006) ("The object of all

statutory construction is to ascertain the true intent of the

Legislature    from   the    words     used."     (quoting   Champigny   v.

Commonwealth, 661 N.E.2d 931, 933 (1996))).9 Since the Legislature

of 1902 could not have intended to apply the modern definition of

"actual malice," we will not apply it here, absent an explicit

contrary    interpretation    from     the      Supreme   Judicial   Court.

Rotkiewicz is not such precedent; it was a public-figure case and

was not interpreting Mass. Gen. Laws ch. 231, § 92.            Rotkiewicz,

730 N.E.2d at 289.

            Second, the legal context supports construing "actual

malice" as "ill will" or "malevolent intent."             First, since the



9
   Where necessary, we "render interpretations of state law by
using the same methods that the state court would use." National
Pharms., Inc. v. Feliciano-de-Melecio, 221 F.3d 235, 241 (1st Cir.
2000).

                                     -17-
statute deals not with public figures, but with defenses under

traditional tort law, it is more appropriate to use the traditional

tort law meaning of the term.            Second, application of the modern

meaning would produce the odd result that there would only be

liability    for   true    statements     where       the    speaker   acted    with

knowledge or recklessness as to the statement's falsity.                          The

statute, however, was not likely meant only to apply to the rare

case where a defendant utters a true statement which he seriously

doubts or sincerely disbelieves.               Finally, in the public-figure

context, the "actual malice" test applies to statements of public

concern, an area in which defamatory true statements are not

actionable at all.        See Phila. Newspapers v. Hepps, 475 U.S. 767,

768-69   (1986)    (limiting     recovery      for    true    statements).     Thus,

applying    this   test    in   the    case    of    true    statements   would   be

incongruous, as the modern "actual malice" test does not normally

apply to true statements.             See Seideman v. City of Newton, 895

N.E.2d 439, 444 (Mass. 2008) ("Courts must ascertain the intent of

a statute from all its parts and from the subject matter to which

it relates, and must interpret the statute so as to render the

legislation effective, consonant with sound reason and common

sense.").    For all these reasons, we conclude that Mass. Gen. Laws

ch. 231, § 92 means "common-law malice" when it uses the term

"actual malice."      See also Shaari v. Harvard Student Agencies,

Inc., No. CA 907810D, 1996 WL 1186873, at *9 (Mass. Super. Ct.


                                        -18-
July 19, 1996) ("To establish 'actual malice,' as that term is used

in § 92, plaintiff need only prove 'disinterested malevolence'

rather than 'knowing falsity' or 'reckless disregard for the truth

on the part of the defendants.'"), rev'd on other grounds by 691

N.E.2d 925 (Mass. 1998).10 Although we recognize that in exercising

our diversity jurisdiction we must tread lightly in offering

interpretations of state law where controlling precedent is scarce,

Gill, 399 F.3d at 402, we are also obliged to provide our "best

guess" as to open questions of state law when necessary.            Liberty

Mutual Ins. Co. v. Metro. Life Ins. Co., 260 F.3d 54, 65 (1st Cir.

2001).      In   this   case,   we   conclude   that   the   relevant   state

precedents and the traditional canons of statutory construction

dictate the interpretation provided above.

            The district court concluded that there was no evidence

of actual malice.        Viewing "actual malice" as "ill will," we

disagree.    First, in Baitler's twelve years with the company, he

had never previously referred to a fired employee by name in an e-

mail or other mass communication. From this evidence, a jury could

permissibly infer that Baitler singled out Noonan in order to


10
    This conclusion is also supported by another Massachusetts
Appeals Court case. In Mihalik, that court ruled that "the meaning
of 'actual malice' as used in [§ 92] plainly cannot be continued
with respect to public officers and public figures." Mihalik v.
Duprey, 417 N.E.2d 1238, 1242 (Mass. App. Ct. 1981). If "actual
malice" in § 92 meant the same as it does in the public figure
cases, the Mihalik court would not have needed to note the need for
a change, since the constitutional protection afforded by that
standard would already be in place.

                                     -19-
humiliate him.   To be sure, Staples has offered a non-malicious

explanation.   Baitler stated in his deposition that he considered

the e-mail naming Noonan to be important in effectively making the

point to his employees that they must comply with Staples's travel

and expense policies. But, a jury could nevertheless conclude that

Baitler's explanation for the deviation from policy was pretextual.

Cf. Brennan v. GTE Gov't Sys. Corp., 150 F.3d 21, 29 (1st Cir.

1998) (noting, in a discrimination case, that "[d]eviation from

established policy or practice may be evidence of pretext").11

Further, should the jury reject this explanation, such conclusion

might lend further support to an inference of malicious intent.

Cf. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147

(2000) (noting, in the discrimination context, that "[p]roof that

the defendant's explanation is unworthy of credence is simply one

form of circumstantial evidence that is probative of intentional

discrimination, and it may be quite persuasive").   Considering the

conflicting explanations evinced by the record, it is properly for

the jury to decide whether to credit Baitler's explanation or

instead to draw the competing inferences advanced by Noonan.



11
   Cf. Havlik v. Johnson & Wales Univ., 509 F.3d 25, 33-34 (1st
Cir. 2007) (rejecting plaintiff's argument that malice was shown by
a decision, which deviated from prior practice, to identify
plaintiff in university crime alert, on the basis of the fact that
the identity of the suspect was not usually known in previous
cases).   Unlike the defendant in Havlik, Staples has made no
showing that Noonan was not similarly situated to other previously
fired Staples employees.

                               -20-
             Second, Baitler had supervised Dorman and had failed to

notice his misfeasance.       Moreover, Baitler did not send around a

similar e-mail regarding Dorman's actions. Noonan explains that he

will argue to the jury that they should infer that Baitler singled

out Noonan to detract attention away from the Dorman scandal.

These     facts,   while   speculative   on    their   own,    could   provide

additional background to support Noonan's pretext argument.

             Third, Baitler sent the e-mail to a list of 1500 or 1600

employees of Staples.        Noonan contends that many individuals on

that list did not travel and so had no reason to be advised of the

travel policy.      Noonan will thus ask the jury to infer that the e-

mail's excessive publication shows Baitler's, and thus Staples's,

malevolent desire to harm Noonan's reputation.                Cf. Dragonas v.

Sch. Comm. of Melrose, 833 N.E.2d 679, 687-88 (Mass. App. Ct. 2005)

(explaining that "excessive publication" can show malice sufficient

to defeat a conditional privilege).           The record is not clear as to

the identity and job description of each person who received the e-

mail.12    But even in its present state, the record permits, though


12
    Noonan contends that Staples improperly deleted the original
electronic version of the e-mail despite Noonan's lawyer's written
request. According to Noonan, this deletion made it impossible to
determine exactly who was on the list and how many people the list
included.   Noonan contends that the e-mail's deletion raises a
permissible inference that the destroyed evidence shows excessive
publication. We need not reach the issue of the destruction of the
e-mail at this time, since the summary judgment record already
establishes that the e-mail was widely distributed.       As noted
above, whether that distribution was so wide as to show malice will
be a question for the jury.

                                   -21-
certainly does not require, a conclusion that publication was

excessive     since    the     record     does    not    establish        that     the    wide

distribution was made only to those inside the "narrow group who

shared   an    interest       in    the   communication."            See    Draghetti       v.

Chmielewski, 626 N.E.2d 862, 867 (Mass. 1994).                       Thus, considering

the large number of recipients, a jury could find that Baitler

published the e-mail excessively.

              In this case, the presence of these three pieces of

evidence support inferences upon which a jury could base a verdict

for Noonan.     In this case, where "motive and intent play a leading

role,    summary      judgment      should     not      be   granted"      since        Noonan

presented      evidence        beyond      conclusory         allegations          or     mere

speculation.        Barss v. Tosches, 785 F.2d 20, 22 (1st Cir. 1986)

(affirming summary judgment as plaintiff rested on "the mere

allegation     of   an     illegal     motive     found      in    the    complaint,       and

reiterated     in     an      affidavit");        see    also      Aponte-Santiago          v.

López-Rivera,       957    F.2d     40,   41   (1st     Cir.      1992)    ("The    summary

judgment standard 'remains particularly rigorous when the disputed

issue turns on a question of motive or intent.'" (quoting                           Lipsett

v. University of Puerto Rico, 864 F.2d 881, 895 (1st Cir. 1988))).

Of course, "after the full presentation of the evidence at trial,

a factfinder might very well decide differently," but Noonan "has

raised a genuine issue of material fact as to the actual reason"

for   publication        of   the    e-mail,      sufficient       to     defeat    summary


                                           -22-
judgment.    Santiago-Ramos v. Centennial P.R. Wireless Corp., 217

F.3d 46, 57 (1st Cir. 2000).

            Staples      also   contends     that   a    conditional   privilege

applies to protect Baitler's statements.                A privilege does protect

statements   "'reasonably         related    to   the    employer's    legitimate

business interest.'" Sklar v. Beth Israel Deaconess Med. Ctr., 797

N.E.2d 381, 388 (Mass. App. Ct. 2003) (quoting Foley v. Polaroid

Corp., 508 N.E.2d 72, 79 (Mass. 1987)).                   But, this conditional

privilege is also defeated by a showing of malice.                Dragonas, 833

N.E.2d at 687 (defining malice in this context to be a "base

ulterior motive," and including "intention to injure another").

So, if the jury finds actual malice sufficient to defeat the

statutory truth defense, the conditional privilege would also be

vitiated.

            C.    Breach of Stock-Option Agreements

            Noonan next argues that the district court erred in

granting summary judgment to Staples on his claim that the latter

breached the two stock-option agreements by not allowing him to

exercise his options. The district court noted the language in the

agreements providing that Noonan was ineligible for the stock

options if Staples determined that his termination was "for cause,"

and   dismissed    the    claim    because    "Staples's      classification   of

[Noonan's] actions as willful misconduct appears reasonable and

applicable in the circumstances."


                                      -23-
          As an initial matter, we must ascertain the correct

rubric through which to evaluate Noonan's assertion that he did

not, in fact, engage in willful misconduct or any other activity

that would qualify as cause for his firing.        Staples contends that

we are prohibited from reaching the merits of this question, as the

stock-option agreements entrust the decision on what constitutes

"cause" to Staples, and Staples alone.           It argues that several

courts have held similar clauses to be a valid limitation on

contractual remedies.      See, e.g., McIntyre v. Phila. Suburban

Corp., 90 F. Supp. 2d 596, 600 (E.D. Pa. 2000); Stemerman v.

Ackerman, 184 A.2d 28, 33 (Del. Ch. 1962).         Noonan, by contrast,

urges us to declare the relevant clauses in the agreements invalid

because they violate public policy, because they allow Staples to

be the judge in its own case.   See, e.g., Ellis v. Emhart Mfg. Co.,

191 A.2d 546, 549 (Conn. 1963) (clause in stock-option agreement

violated public policy by providing that board of directors'

interpretation was final and conclusive) (citing, inter alia,

Patton v. Babson's Statistical Org., Inc., 156 N.E. 534, 536 (Mass.

1927)).   Noonan invites us instead to engage in de novo review of

whether there was cause to fire him.        For the reasons explained

below, the weight of authority pushes us onto a middle course

between these two extremes.

          The   question   we   must    answer   is   whether   Staples's

contractual prerogative to determine what constitutes "cause" is


                                 -24-
unreviewable.      If so, the matter ends there and we need not look at

the evidence to determine whether cause did indeed exist for firing

Noonan,    because    Staples     undisputably   determined     that       it    did.

Unlike    the    inquiry   into   an   alleged   libel's     truth    or    falsity

discussed above -- which Massachusetts courts have addressed -- our

survey of Massachusetts law reveals no pronouncement by that

state's courts on this precise question.           Since this case rests on

diversity       jurisdiction,     we   must   attempt   to    divine       how   the

Massachusetts courts, and in particular the Supreme Judicial Court,

would answer the question if faced squarely with it.                 See Hardy v.

Loon Mt. Recreation Corp., 276 F.3d 18, 20 (1st Cir. 2002); accord

Liberty Mutual, 260 F.3d at 65 ("Absent a decision by the state's

highest court, we are free to make our own best guess as to

Massachusetts law . . . .").           In coming up with our "best guess,"

we may look to analogous decisions from other jurisdictions.

Hardy, 276 F.3d at 20 (citing Stratford Sch. Dist., S.A.U. #58 v.

Employers Reins. Corp., 162 F.3d 718, 720 (1st Cir. 1998)); see

also Vigortone AG Prods., Inc. v. PM AG Prods., Inc., 316 F.3d 641,

644 (7th Cir. 2002) (explaining that "the best guess is that the

state's highest court, should it ever be presented with the issues,

will line up with the majority of the states").               We may also find

guidance in pronouncements on similar matters by Massachusetts

courts.




                                       -25-
               Staples points us to what is probably the most closely

analogous published case of the handful that exist dealing with

this question, Weir v. Anaconda Co., 773 F.2d 1073 (10th Cir.

1985).     In that case, Weir and his former employer, the Anaconda

Company,       had    a    stock-option         plan     which     gave     an     Anaconda

compensation committee the sole authority to determine whether Weir

had been fired for cause, and was thereby precluded from exercising

a stock option.           Contrary to Staples's suggestion, however, the

Tenth Circuit did not hold that the compensation committee's cause

decision was unreviewable.                Id. at 1078.          Instead, according to

that court's reading of the applicable Kansas law, the committee's

decision should be treated in a manner similar to an agency

decision,       and    thus      reviewed       for    whether    it    was      arbitrary,

fraudulent,      or     made     in     bad   faith.      Id.    at    1078-79.       After

evaluating the evidence relating to Weir's firing in the light most

favorable to him, the court concluded that the committee's decision

suffered from none of these defects, and affirmed summary judgment

in favor of Anaconda.            See id. at 1081-83.            Importantly, the court

expressly rejected Weir's request that it apply, as Noonan implores

us   to   do    here,     a     fully    de   novo     standard    of     review    to   the

committee's decision.             Id. at 1078.

               Our survey of other jurisdictions has uncovered several

cases adopting similar standards of review. See, e.g., Scribner v.

Worldcom,      Inc.,      249    F.3d    902,    909    (9th    Cir.    2001)     (applying


                                              -26-
Washington      law,   court      reviews     stock-option     committee's

interpretation of plan's terms to determine whether it was made in

good faith); Craig v. Pillsbury Non-Qualified Pension Plan, 458

F.3d 748, 752 (8th Cir. 2006) (similar); W.R. Berkley Corp. v.

Hall, No. Civ.A. 03C-12-146WCC, 2005 WL 406348, at *4 (Del. Super.

Ct. Feb. 16, 2005) (unpublished) (when stock-option committee is

vested with final authority to determine rights under plan, court

will not second-guess its decision absent showing of fraud or bad

faith); Schwartz v. Century Circuit, Inc., 163 A.2d 793, 796 (Del.

Ch. 1960) (similar).      These standards, and that propounded by the

Weir   court,   comport    with   the   standard   consistently   used    by

Massachusetts courts for determining whether a government official

acted properly in discharging another government employee.               See,

e.g., Flomenbaum v. Commonwealth, 889 N.E.2d 423, 429 (Mass. 2008)

(arbitrary or capricious); Levy v. Acting Governor, 767 N.E.2d 66,

79 (Mass. 2002); McSweeney v. Town Manager of Lexington, 401 N.E.2d

113, 117 (Mass. 1980); cf., e.g., Madera v. Marsh USA, Inc., 426

F.3d 56, 63-64 (1st Cir. 2005) (where ERISA benefits plan gives

plan   administrator      or   fiduciary    discretionary    authority    to

determine employee's eligibility for benefits, the determination is

subject to an arbitrary and capricious standard of review, and the

decision must be upheld "'if there is any reasonable basis for it'"

(quoting Brigham v. Sun Life of Can., 317 F.3d 72, 81 (1st Cir.

2003)).


                                    -27-
          In view of this authority, our best prediction is that

the Massachusetts Supreme Judicial Court would hold that Staples's

"for cause" decision is not unreviewable, nor reviewable de novo,13

but instead that the courts may perform a limited review of the

decision to determine if it was arbitrary, capricious, or made in

bad faith.14   Even if we might disagree with Staples's action

regarding Noonan's firing, if Staples's decision was not arbitrary,

capricious, or made in bad faith, then we must accord it deference,

and consequently affirm the denial of Noonan's stock options under

the plain terms of the agreements.     Cf., e.g., Mesnick v. Gen.

Elec. Co., 950 F.2d 816, 825 (1st Cir. 1991) (courts are not "super

personnel departments," and should not ordinarily second-guess

employers' business decisions).   In performing this portion of the

inquiry, we adopt the definition of "cause" common to both stock-



13
   Noonan claims that we are bound by the Patton case, in which the
Supreme Judicial Court held invalid a contractual clause giving a
company president the sole authority to determine whether a fired
employee would receive a deferred salary. See Patton, 156 N.E.
at 536. Yet Massachusetts courts strongly favor the freedom of
contract absent serious misconduct or fraud.      See, e.g., Sound
Techniques, Inc. v. Hoffman, 737 N.E.2d 920, 927 (Mass. App. Ct.
2000).    There is no evidence in the record that Noonan, a
sophisticated party, was under duress when he signed onto the
stock-option agreements, or that the agreements suffered from some
other infirmity invalidating their plain terms.      In any event,
Patton dates from 1927, and we do not think the Court would take
the same view today when faced with a modern stock-option agreement
like the two at issue here.
14
   At another point in its brief, Staples concedes that its cause
decision must have been made in good faith, and that we have the
authority to review the decision at least to that extent.

                               -28-
option agreements -- willful misconduct or willful failure to

perform responsibilities in the best interests of Staples -- a

definition    which   Noonan    seems    to    accept    as   applicable    here.

Cf. DiPietro v. Sipex Corp., 865 N.E.2d 1190, 1194 n.3 (Mass. App.

Ct. 2007) (applying definition of "for cause" as set forth in the

relevant agreement).

            Noonan argues that, while he undoubtedly committed a

number of errors on the expense reports audited by Staples's

investigation team, these were merely the result of inadvertence or

carelessness, and not a willful attempt to defraud Staples. At the

very least, Noonan contends, the determination of whether his

conduct was willful involves looking into his state of mind, a

question    ordinarily   reserved   for       the   jury.       See   Maimaron   v.

Commonwealth, 865 N.E.2d 1098, 1109 (Mass. 2007).                Again, however,

our task here -- and the jury's, if this claim were to survive

summary judgment -- is not to determine whether Noonan did indeed

act willfully, but whether Staples's assessment that he acted

willfully    was   arbitrary,    capricious,        or   made    in   bad   faith.

Notwithstanding a viewing of the evidence in Noonan's favor, we

hold that there is no material fact in dispute on this issue.

            Noonan does not dispute that the team of investigators

was competent and experienced.          The team looked at not just one or

two of his expense reports, but at thirty-seven, spread across

2005.   It uncovered dozens of instances in which Noonan claimed


                                    -29-
more than he was entitled to and determined unanimously that the

discrepancies must have been intentional. Our review of the record

reveals no material dispute of this fact.           Even if, in fact, the

dozens   of   discrepancies   were    all   the   result   of   some   extreme

sloppiness or inattentiveness on Noonan's part (as he rather

unblushingly contends), we discern no triable issue of fact on

whether the team -- and the Staples officers who reviewed and acted

upon the team's findings -- had a good-faith basis for concluding

that Noonan deliberately doctored these entries. For example, even

taking Noonan's $1,100 Big Mac as an honest keypadding slip (as

Noonan claims it was), the several entries showing the item claimed

as exactly $100 more than it actually cost are extremely damaging

to Noonan's case.    The record reveals that the team found these to

refute his claim that the discrepancies were merely instances in

which he pre-populated the expense report (that is, he guessed at

how much the item would cost) and simply forgot to go back and

correct the entry later after he bought it and knew how much it

actually cost.      Also damaging to Noonan's case, and taken into

account by the team, was his failure to notice (and his inability

to explain this failure to the investigators) the large amounts of

extra money being deposited into his account as a result of his

over-reimbursements.15


15
   Another relevant factor is that Staples's termination letter to
Noonan told him that he was being fired for cause. See Hammond v.
T.J. Litle & Co., 82 F.3d 1166, 1175 (1st Cir. 1996) (applying

                                     -30-
          Therefore, regardless of whether Noonan also made errors

that, in the end, resulted in an ultimate windfall for Staples,16

the evidence viewed in Noonan's favor still shows highly suspicious

expense-reporting practices sufficient to ground a finding that

Noonan intentionally manipulated at least some expense reports so

that he would receive money he did not deserve.          As Noonan

repeatedly argues or intimates, Staples may have been wiser to

conduct yet another, even more searching investigation into his

conduct; to give him a second chance before firing him; to impose

some less-severe form of discipline; or to punish other violators

in the North American Division -- of whom Noonan claims there were

many -- with the same harsh penalty.   Nevertheless, even indulging

Noonan all reasonable inferences, we cannot say that Staples's

decision that Noonan engaged in willful misconduct or willfully

failed to perform his duties in its best interest -- based as it

was on the findings of experienced auditors -- was arbitrary,

capricious, or made in bad faith.

          For these reasons, there is no triable issue of material

fact with respect to Staples's decision that cause existed to fire


Massachusetts law and remarking that "when an employee may only be
terminated for cause, whether the employer so informs the employee
plays a decisive role in a court's later determination of whether
the employee was discharged for cause").
16
    As noted above, the parties vigorously dispute which party
received the ultimate windfall.    We need not determine who is
correct on this question in order to resolve the issues presented
in this appeal. See supra note 3.

                               -31-
Noonan, and under the plain terms of the stock-option agreements,

Staples was thus entitled to determine Noonan ineligible for the

stock options.   Accordingly, the district court did not err in

granting summary judgment to Staples on Noonan's claims concerning

the stock-option agreements, and we move on to his last ground of

appeal.

          D.   Breach of Severance Agreement

          Lastly, Noonan contends that the district court erred in

granting summary judgment to Staples on his claim that it violated

the severance agreement.    We need not dwell long on this ground of

appeal because it is foreclosed by the plain terms of the relevant

instruments.   The severance agreement provided that Noonan would

not receive his severance benefits if Staples terminated him "for

'[c]ause.'" Another clause in the agreement provided that "cause,"

for purposes of the severance agreement, includes a violation of

Staples's Code of Ethics.    The Code of Ethics, in turn, contained

the following provision:

          We expect you to keep accurate records and
          reports . . . . All company books, records,
          and accounts must be maintained in accordance
          with all applicable regulations and standards
          and accurately reflect the transactions they
          record. . . . We do not permit . . . false or
          misleading entries in the company's books or
          records for any reason. . . .

          Even viewed in the light most favorable to Noonan, the

evidence in the record readily shows that he failed to abide by



                                -32-
this clause of the Code of Ethics.17      As Staples suggests, even if

all of Noonan's many expense-reporting discrepancies were simply

careless     mistakes   or   instances   where   he   forgot   to   amend

pre-populated entries after figuring out what the item actually

cost, the mere fact that he deliberately created inaccurate entries

through the practice of pre-population transgresses this provision.

Thus, under the plain terms of the severance agreement, Noonan was

fired for cause, as that term is specifically defined in that

agreement.     See, e.g., Cabot Corp. v. AVX Corp., 863 N.E.2d

503, 513 (Mass. 2007) (where a contract's language is unambiguous,

its interpretation is a question of law that may be resolved on

summary judgment); Eigerman v. Putnam Invs., Inc., 877 N.E.2d 1258,

1263 (Mass. 2007) (courts interpret contracts according to plain

terms where these are unambiguous).      The district court therefore

acted properly in determining that Noonan forfeited his entitlement

to severance benefits, and summary judgment in favor of Staples on

this claim must stand.18



17
   The quoted language comes from the 2005 version of the Code of
Ethics.   Noonan seems to argue that he was bound by the 2001
version of the Code; Staples asserts that he was bound by the 2005
version.   We need not decide which party is correct, as the
relevant language in the 2001 version is identical.
18
    We add that the 2004 Stock-Option Agreement (but not the 1992
Stock-Option Agreement) also included violation of the Code of
Ethics as a ground constituting "cause." Summary judgment in favor
of Staples with respect to that agreement could therefore have been
affirmed for this reason as an alternative to the ground discussed
above.

                                  -33-
                         III.   Conclusion

          For the foregoing reasons, we affirm the district court's

grant of summary judgment in favor of Staples as to all counts

except Count I, the defamation count.   As to this count, we reverse

and remand Noonan's claim for trial.

          Affirmed in part, Reversed in part, and Remanded.

          No costs awarded.




                                -34-